DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendment received on 01/03/22. Claims 1-4 and 7-9 have been canceled and claim 5 has been amended. The specification and drawings have been amended and entered. Claims 5 and 6 are allowable over the prior art, however, there were some minor issues with the claim language that have been amended into claim 6 as detailed below. There are four changes to the claim that provide “configured to” language when detailing the tightening band so that the tightening band of the hat is not being positively recited.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Replace claim 5 with the following:
 	5. A tightening band cover for a hat comprising: 
 	a cover portion configured to cover a tightening band adjusting a wearing size of the hat; 
 	a first length variable portion having a variable length and connected to a front side of the cover portion; 

 	a first fixing clip connected to the first length variable portion configured to fix the first length variable portion to the tightening band; and 
 	a second fixing clip connected to the second length variable portion configured to fix the second length variable portion to the tightening band, 
 		wherein the first fixing clip includes: 
 		a first fixing member configured to cover the tightening band; 
 		a second fixing member rotatably coupled to the first fixing member by a first rotation shaft, wherein the second fixing member is configured to cover the tightening band together with the first fixing member and is connected to the first length variable portion; 4Design Patent Application No. 16 474,059 Docket No. 2160-050 
 	a third fixing member rotatably coupled to the first fixing member by a second rotation shaft and coupled to the second fixing member by a first locking portion locking the third fixing member and the second fixing member to couple the first fixing member to the second fixing member, and 
 		wherein the second fixing clip includes: 
 		a fourth fixing member configured to cover the tightening band; 
 		a fifth fixing member rotatably coupled to the fourth fixing member by a third rotation shaft; wherein the fifth fixing member is configured to cover the tightening band together with the fourth fixing member and is connected to the second length variable portion; 
 		a sixth fixing member rotatably coupled to the fourth fixing member by a fourth rotation shaft and coupled to the fifth fixing member by a second locking portion locking the sixth fixing member and the fifth fixing member to couple the fourth fixing member to the fifth fixing member.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732